McAdam, Ch. J.
The cases reported in 62 How. Pr. 180, and 66 How. Pr. 342, sustain the claim of the plaintiffs that they are entitled to the allowance not only on the plaintiff’s recovery, but on the counter-claim which was extinguished. Those ca^es certainly place a very liberal construction on the rule in regard to allowances to counsel, but as I must accept them as a correct interpretation of the law, it follows that- the plaintiffs are entitled to have their allowance taxed in conformity to these decisions. The clerk will be ordered to retax accordingly.